1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                              ***
6    ALEX MARQUEZ,                                   Case No. 3:15-cv-00492-MMD-CBC
7                                     Petitioner,
            v.                                                      ORDER
8

9    E.K. McDANIEL, et al.,
10                                Respondents.
11

12         Good cause appearing, Respondents’ motion for an extension of time (ECF No.

13   68) is granted nunc pro tunc, in connection with the motion to dismiss (ECF No. 69) filed

14   on June 4, 2019.

15         DATED THIS 6th day of June 2019.

16

17                                                   ________________________________
                                                     MIRANDA M. DU
18
                                                     UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28
